Exhibit 10.3

 

CANCELLATION AGREEMENT

 

This CANCELLATION AGREEMENT (this “Agreement”), dated February 25, 2015 (the
“Effective Date”), by and between UNIQUE GROWING SOLUTIONS, INC. (F/K/A
ALTERNATIVE ENERGY & ENVIRONMENTAL SOLUTIONS, INC.) (the “Company”), a Nevada
corporation, and LINDA HIATT, individually (the “Canceling Party”). Company and
Cancelling Party are also hereinafter individually and jointly referred to as
“Party” and/or “Parties”.

 

RECITALS

 

WHEREAS, as of the date hereof, the Canceling Party is the owner of 7,350,000
shares of the Company’s common stock, par value $0.0001 per share (“Hiatt
Shares”); and

 

WHEREAS, the Parties, in connection with the Company’s Employment Agreement with
the incoming Chief Executive Officer of the Company to be dated as of the
Effective Date, wish to cancel 4,500,000 shares of the Hiatt Shares (“Subject
Shares”); and

 

WHEREAS, after the cancellation of the Subject Shares, the Canceling Party will
own 2,850,000 Hiatt Shares (“Remaining Shares”).

 

AGREEMENT

 

In consideration of the mutual promises herein contained and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereto agree as follows:

 

1. Cancellation of Subject Shares and Payment for Cancellation. On the Effective
Date, the Canceling Party will deliver to Company the necessary documentation
for the cancellation of the stock certificates representing the Subject Shares,
along with duly executed medallion guaranteed stock powers covering the Subject
Shares (or such other documents acceptable to the Company’s transfer agent) and
hereby irrevocably instructs the Company and the Company’s transfer agent to
cancel the Subject Shares such that the Subject Shares will no longer be
outstanding on the stock ledger of the Company and such that the Canceling Party
shall no longer have any interest in the Subject Shares whatsoever. The Company
shall immediately deliver to the Company’s transfer agent irrevocable
instructions providing for the cancellation of the Subject Shares. In return,
the Company shall pay $45,000 to the Canceling Party within five business days
of the Effective Date.

 

2. Effective Date. This Agreement shall become effective upon the execution of
this Agreement. The transactions to occur at such place and time with respect to
this Agreement are referred to herein as the “Closing”.

 

3. Waiver. At and subsequent to the Closing, the Canceling Party hereby waives
any and all rights and interests she has, had or may have with respect to the
cancelled Subject Shares.

 



1

 

 

4. Representations by the Canceling Party. (a) The Canceling Party owns the
Subject Shares of record and beneficially free and clear of all liens, claims,
charges, security interests, and/or encumbrances of any kind whatsoever. The
Canceling Party has sole control over the Subject Shares and/or sole
discretionary authority over any account in which they are held. Except for this
Agreement, no person/entity has any option or right to purchase or otherwise
acquire the Subject Shares, whether by contract of sale or otherwise, nor is
there a “short position” as to the Subject Shares.

 

(b) The Canceling Party has full right, power and authority to execute, deliver
and perform this Agreement and to carry out the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by the
Canceling Party and constitutes a valid, binding obligation of the Canceling
Party, enforceable against it in accordance with its terms (except as such
enforceability may be limited by laws affecting creditor's rights generally).

 

(c) Canceling Party represents and warrants that it has the requisite authority
and capacity to enter into this Agreement, as well as carry out the
terms/conditions referenced herein. Additionally, Canceling Party represents and
warrants that its compliance with the terms and conditions of this Agreement and
will not violate any instrument relating to the conduct of its business, or any
other agreement which it may be a party, or any federal and state rules or
regulations applicable to either Party.

 

5. Further Assurances. Each Party to this Agreement will use its best efforts to
take all action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including the execution and delivery of such other documents and agreements as
may be necessary to effectuate the cancellation of the Subject Shares).

 

6. Entire Agreement; Amendments. This Agreement contains the entire
understanding of the Parties with respect to the matters covered herein and
therein and, except as specifically set forth herein, neither the Company nor
the Canceling Party makes any representation, warranty, covenant or undertaking
with respect to such matters. No amendment, modification, termination or waiver
of any provision of this Agreement, and no consent to any departure therefrom,
shall in any event be effective unless the same shall be in writing and signed
by both Parties. Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.

 

7. Survival of Agreements, Representations and Warranties, etc. All
representations and warranties contained herein shall survive the execution and
delivery of this Agreement. 

 

8. Successors and Assigns. This Agreement shall bind and inure to the benefit of
and be enforceable by the Parties and their respective successors and assigns. 

 

9. Governing Law. This Agreement and the obligations, rights and remedies of the
Parties hereto are to be construed in accordance with and governed by the laws
of the State of Nevada, with any action/dispute concerning this Agreement to be
venued in the County of Clark.

 

10. Severability. In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 



2

 

 

11. Miscellaneous. This Agreement embodies the entire agreement and
understanding between the Parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof. If any provision of this
Agreement shall be held invalid or unenforceable for whatever reason, the
remainder of this Agreement shall not be affected thereby and every remaining
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law. This Agreement may be executed in any number of counterparts
and by the Parties hereto on separate counterparts but all such counterparts
shall together constitute but one and the same instrument.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

  UNIQUE GROWING SOLUTIONS, INC.   (F/K/A ALTERNATIVE ENERGY & ENVIRONMENTAL
SOLUTIONS, INC.)         By: /s/ Peter Coker   Name: Peter Coker   Title: Sole
Officer         By: /s/ Linda Hiatt   LINDA HIATT, Individually

 

 

 

3



 

 